Siebeckee, J.
(dissenting). The holding of the court that the issue in the special proceeding raises the question of defendant’s title to office seems to me an erroneous interpretation of the statutes. The statutes provide (secs. 94 — 30 to 94 — 38) a “special jnoceeding” to ascertain whether these statutes have been violated by any candidate for office, and, if he is found guilty, then “judgment shall be entered declaring void the election of such candidate to the office for which he was a candidate, and ousting and excluding him from such office and declaring the office vacant.” Sec. 94 — 32. By sec. 94 — 36 it is provided that if a person in a criminal action is adjudged guilty of a violation of these statutes, “. . . the court shall, after entering the adjudication of guilty, enter a supplemental judgment declaring such person to have forfeited the office in the conduct of the campaign for the nomination or election to which he was guilty of such viola*439tion, and shall transmit to the filing officer of such candidate a transcript of such supplemental judgment, and thereupon such office shall be deemed vacant and shall be filled as provided by law.” The language of these provisions clearly shows that the special proceeding provided thereby does not in any way purpose to try the title to the office, but assumes that the party proceeded against has been duly elected to the office. The intent of the legislature is clearly manifested by declaring the guilty party “to have forfeited the office.” The obvious effect of his wrongful conduct is that he forfeits his legal title to the office by his conduct in the campaign. This meaning is emphasized by the provision that “. . .. nothing contained in this act shall >be considered as in any way limiting the effect, or preventing the operation of remedies now in existence in such cases” (sub. 3, sec. 94 — 30), whieh leaves all remedies, including quo warranto, in force should any question of the right to the enjoyment of and title to office arise. I am unable to perceive how the inquiry of title to office is in any way involved in this special proceeding, other than that it is always involved in all legal proceedings to declare a forfeiture of the right to hold an office to which a person holds the title under an election or an appointment. The court declares that “Any proceeding which aims to establish the fact that the claimant is not entitled in the first instance to the possession of the office is an attack upon his right or title to the office. The term necessarily includes' eligibility or capacity or competency to act, as well as election or appointment and qualification.” The candidate’s misconduct denounced by the statute and which operates as a forfeiture of rights to the office does not deal with his eligibility, capacity, or competency, but deals with his misconduct as cutting off the legal right and title he legally obtained pursuant to the votes of the electors. The legislature is fully empowered to attach such a condition to a candidate’s right of holding a public office. The context of the statutes, in my opinion, clearly admits that the party proceeded against has a legal right to the office, but that by reason of his *440misconduct lie loses it, and wben this fact is legally'established in the manner provided by the statutes the office is declared vacant. I cannot concur in the view that the legal question involved here is as to the title to office and that it can only be tested by quo warranto, the remedy commonly instituted at the time of the adoption of the state constitution, where some person other than the relator or a person for whose benefit it is prosecuted claims title to or is in actual possession or use of an office without warrant of title; I am of the opinion that the provision of the statute providing that the court may determine all issues of fact arising in the prescribed special proceedings without a jury, is valid.
Mr. Justice KeewiN concurs in the views herein expressed.